Citation Nr: 0311739	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip, elbow and wrist as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel 


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978 
and from February 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) in which service connection for arthritis of the 
hips, elbows and wrist was denied.  


REMAND

In December 2002 the Board attempted to perform additional 
development of the claim of entitlement to service connection 
for arthritis of the right hip, elbow and wrist as secondary 
to a service-connected disability, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The veteran was 
scheduled for a VA examination but failed to report for the 
scheduled examination.  When entitlement to a benefit cannot 
be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, then the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a), (b) (2002).  

A March 31, 2003, Report of Contact indicates that the 
veteran would like to reschedule his VA examination as 
notification of the examination was post marked the date of 
the examination.  Since good cause has been shown, the 
veteran was not provided adequate notice of the examination; 
the veteran's VA examination will be rescheduled.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder to 
the examiner for review.  

2.  After reviewing the complete claims 
folder, to include the service medical 
records, the orthopedic examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's arthritis of the right 
hip, elbow and/or wrist are proximately 
due to, or the result of, his service-
connected right ankle fracture with 
arthritis.  The medical basis for the 
opinion expressed should be provided.  
All indicated special studies deemed 
necessary should be accomplished.  The 
orthopedic examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development actions requested herein have 
been conducted and completed in full.  If 
any development is incomplete, including 
failure to include all tests, reports, 
special studies, or opinions requested 
with the examination report, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of the claim.  See 38 C.F.R. § 3.655(b) 
(2002); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

